UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1241


AWUNTI SUZANE MAFOR, a/k/a Susana Mafor Awunti,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 21, 2009           Decided:   November 13, 2009


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Danielle L. C. Beach-Oswald, Maureen J. Johnson, BEACH-OSWALD
IMMIGRATION    LAW  ASSOCIATES,   PC,   Washington,  D.C.,   for
Petitioner.   Tony West, Assistant Attorney General, Jennifer L.
Lightbody, Senior Litigation Counsel, Achiezer Guggenheim,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Awunti Suzane Mafor, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)   dismissing      her    appeal    from   the    immigration

judge’s decision denying her requests for withholding of removal

and protection under the Convention Against Torture.                       For the

reasons set forth below, we deny in part and dismiss in part the

petition for review.

            Mafor   contends    that    the    Board    and    the    immigration

judge erred in denying her request for withholding of removal.

“Withholding of removal is available under 8 U.S.C. § 1231(b)(3)

if the alien shows that it is more likely than not that her life

or freedom would be threatened in the country of removal because

of her race, religion, nationality, membership in a particular

social group, or political opinion.”             Gomis v. Holder, 571 F.3d

353, 359 (4th Cir.), petition for cert. filed, 78 U.S.L.W. 3091

(Aug. 11, 2009) (No. 09-194); see 8 U.S.C. § 1231(b)(3) (2009).

Based on our review of the record, we find that substantial

evidence   supports    the   finding    that    Mafor    failed      to   make   the

requisite showing before the immigration court.                      We therefore

uphold the denial of her request for withholding of removal.

            Additionally,      we   find       that     substantial       evidence

supports the finding that Mafor failed to meet the standard for



                                       2
relief under the Convention Against Torture.                            To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”              8 C.F.R. § 1208.16(c)(2) (2009).                We find

that    Mafor    failed      to    make   the      requisite     showing    before       the

immigration court.

               Finally, Mafor claims that (1) the Board failed to

consider whether she would be persecuted in Cameroon based on

her     membership      in    a     social        group;   and    (2)     the    overseas

investigation      breached        her    confidentiality        in     violation       of   8

C.F.R. § 208.6 (2009).               We lack jurisdiction over these claims

because Mafor failed to raise them before the Board.                                See 8

U.S.C. § 1252(d)(1) (2006) (“A court may review a final order of

removal only if . . . the alien has exhausted all administrative

remedies       available     to     the   alien      as    of   right.”);       Massis       v.

Mukasey, 549 F.3d 631, 638-40 (4th Cir. 2008) (holding that the

court lacks jurisdiction to consider an argument that was not

raised before the Board and providing no exception for manifest

injustice).       We therefore dismiss the petition for review as to

these claims.

               Accordingly, we deny in part and dismiss in part the

petition for review.              We dispense with oral argument because the

facts    and    legal   contentions          are    adequately     presented       in    the



                                              3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                               PETITION DENIED IN PART
                                                 AND DISMISSED IN PART




                                    4